Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno et al. (US Pub. 2016/0170903).
Regarding independent claims 1, 11 and 19, Kanno discloses a method comprising: connecting a host (Fig.7: information processing device D0) to a data storage device (Fig.7: nonvolatile memory 5) via a system module (Fig.7: controller 4A); generating a data access request (Fig.7: read/write command C3/C2) with the host (Fig.7: information processing device D0); assigning a namespace (Fig.7: to the data access request (Fig.7: read/write command C3/C2) with a firmware upstream ([0034]: The program 17 is, for example, a firmware) of the system module (Fig.7: controller 4A); and assigning an optimal physical data address (Fig.7: translation table 20) in the data storage device with the system module (Fig.7: controller 4A).
Regarding claim 2, Kanno teaches wherein the system module tests multiple different physical data addresses prior to assigning the optimal physical data address ([0016]: according to one embodiment, an information processing device includes an assignment unit, and transmission unit. The assignment unit assigns logical address spaces to spaces. Each of the spaces is assigned to at least one write management area of write management areas included in a nonvolatile memory. The write management area is a unit of an area which manages the number of write. The transmission unit transmits a command for the nonvolatile memory and identification data of a space assigned to a logical address space corresponding to the command).
Regarding claim 3, Kanno teaches wherein the firmware assigns the namespace autonomously ([0034] The program 17 is, for example, a firmware. The processor 11 executes the program 17 to function as the reception unit 13, configuration unit 14, address translation unit 15, write unit 16, and garbage collection units G.sub.0 to G.sub.M.).
Regarding claim 4, Kanno teaches wherein the firmware assigns the namespace based on a predetermined assignment protocol ([0034] The program 17 is, for example, a firmware. The processor 11 executes the program 17 to function as the reception unit 13, configuration unit 14, address translation unit 15, write unit 16, and garbage collection units G.sub.0 to G.sub.M.).
Regarding claim 5, Kanno teaches wherein the optimal physical data address corresponds with a location having a greatest data storage performance of all physical data addresses of the namespace in the data storage device (Fig.7: Memory system 3A).
Regarding claim 6, Kanno teaches wherein the greatest data storage performance corresponds with a lowest error rate ([0038]: When the reception unit 13 receives the configuration command C1 of the namespace, the configuration unit 14 assigns the blocks B.sub.0 to B.sub.N to the namespaces NS.sub.0 to NS.sub.M to generate the management data 18 and stores the management data 18 in the memory 12. The assignment of the blocks B.sub.0 to B.sub.N to the namespaces NS.sub.0 to NS.sub.M may be performed by the configuration unit 14 observing data storage conditions of the namespaces NS.sub.0 to NS.sub.M in such a manner that the data capacities, access frequencies, write frequencies, the numbers of accesses, the numbers of writes, or data storage ratios are set to the same level between the namespaces NS.sub.0 to NS.sub.M. Or, the assignment may be performed based on an instruction from the information processing device 2, or an instruction from the manager of the memory system 3.).
Regarding claim 7, Kanno teaches wherein the greatest data storage performance corresponds with a fastest read latency ([0038]: When the reception unit 13 receives the configuration command C1 of the namespace, the configuration unit 14 assigns the blocks B.sub.0 to B.sub.N to the namespaces NS.sub.0 to NS.sub.M to generate the management data 18 and stores the management data 18 in the memory 12. The assignment of the blocks B.sub.0 to B.sub.N to the namespaces NS.sub.0 to NS.sub.M may be performed by the configuration unit 14 observing data storage conditions of the namespaces NS.sub.0 to NS.sub.M in such a manner that the data capacities, access frequencies, write frequencies, the numbers of accesses, the numbers of writes, or data storage ratios are set to the same level between the namespaces NS.sub.0 to NS.sub.M. Or, the assignment may be performed based on an instruction from the information processing device 2, or an instruction from the manager of the memory system 3.).
Regarding claim 8, Kanno teaches wherein the greatest data storage performance is tested by the system module by writing at least one test data write to the data storage device ([0038]: When the 
Regarding claim 9, Kanno teaches wherein the greatest data storage performance is polled by the system module by monitoring activity of the data storage device ([0038]: When the reception unit 13 receives the configuration command C1 of the namespace, the configuration unit 14 assigns the blocks B.sub.0 to B.sub.N to the namespaces NS.sub.0 to NS.sub.M to generate the management data 18 and stores the management data 18 in the memory 12. The assignment of the blocks B.sub.0 to B.sub.N to the namespaces NS.sub.0 to NS.sub.M may be performed by the configuration unit 14 observing data storage conditions of the namespaces NS.sub.0 to NS.sub.M in such a manner that the data capacities, access frequencies, write frequencies, the numbers of accesses, the numbers of writes, or data storage ratios are set to the same level between the namespaces NS.sub.0 to NS.sub.M. Or, the assignment may be performed based on an instruction from the information processing device 2, or an instruction from the manager of the memory system 3.).
Regarding claim 10, Kanno teaches wherein the assigned namespace is retained by the system module throughout the assignment of the optimal physical data address ([0038]: When the reception unit 13 receives the configuration command C1 of the namespace, the configuration unit 14 assigns the blocks B.sub.0 to B.sub.N to the namespaces NS.sub.0 to NS.sub.M to generate the management data 
Regarding claim 12, Kanno teaches wherein the firmware is present in the host ([0034]: The program 17 is, for example, a firmware. The processor 11 executes the program 17 to function as the reception unit 13, configuration unit 14, address translation unit 15, write unit 16, and garbage collection units G.sub.0 to G.sub.M.).
Regarding claim 13, Kanno teaches wherein the firmware is present in a network node ([0034]: The program 17 is, for example, a firmware. The processor 11 executes the program 17 to function as the reception unit 13, configuration unit 14, address translation unit 15, write unit 16, and garbage collection units G.sub.0 to G.sub.M.).
Regarding claim 14, Kanno teaches wherein the system module delays writing data associated with the data write request in response to the assigned optimal physical data address not being available ([0016]: according to one embodiment, an information processing device includes an assignment unit, and transmission unit. The assignment unit assigns logical address spaces to spaces. Each of the spaces is assigned to at least one write management area of write management areas included in a nonvolatile memory. The write management area is a unit of an area which manages the number of write. The transmission unit transmits a command for the nonvolatile memory and identification data of a space assigned to a logical address space corresponding to the command).
Regarding claim 15, Kanno teaches wherein the namespace spans multiple different data storage devices (Fig.7: nonvolatile memory 5).
Regarding claim 16, Kanno teaches wherein data associated with the data write request occupies less than all of the available physical data addresses of the namespace ([0038]: When the reception unit 13 receives the configuration command C1 of the namespace, the configuration unit 14 assigns the blocks B.sub.0 to B.sub.N to the namespaces NS.sub.0 to NS.sub.M to generate the management data 18 and stores the management data 18 in the memory 12. The assignment of the blocks B.sub.0 to B.sub.N to the namespaces NS.sub.0 to NS.sub.M may be performed by the configuration unit 14 observing data storage conditions of the namespaces NS.sub.0 to NS.sub.M in such a manner that the data capacities, access frequencies, write frequencies, the numbers of accesses, the numbers of writes, or data storage ratios are set to the same level between the namespaces NS.sub.0 to NS.sub.M. Or, the assignment may be performed based on an instruction from the information processing device 2, or an instruction from the manager of the memory system 3.).
Regarding claim 17, Kanno teaches wherein at least one physical data address of the namespace in the data storage device is determined to be unavailable by the system module ([0016]: according to one embodiment, an information processing device includes an assignment unit, and transmission unit. The assignment unit assigns logical address spaces to spaces. Each of the spaces is assigned to at least one write management area of write management areas included in a nonvolatile memory. The write management area is a unit of an area which manages the number of write. The transmission unit transmits a command for the nonvolatile memory and identification data of a space assigned to a logical address space corresponding to the command)..
Regarding claim 18, Kanno teaches wherein the system module concurrently determines available physical data addresses and assigns the optimal physical data address ([0016]: according to one embodiment, an information processing device includes an assignment unit, and transmission unit. The assignment unit assigns logical address spaces to spaces. Each of the spaces is assigned to at least one write management area of write management areas included in a nonvolatile memory. The write management area is a unit of an area which manages the number of write. The transmission unit transmits a command for the nonvolatile memory and identification data of a space assigned to a logical address space corresponding to the command)..
Regarding claim 20, Kanno teaches wherein the system module comprises a first controller to detect available physical data addresses in the namespace of the data storage device and a second controller to determine the optimal physical data address of the namespace of the data storage device (Fig.7).

Conclusion
Any inquiry concerning this comm1unication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 9:30am to 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available 
/YONG J CHOE/Primary Examiner, Art Unit 2135